                                       Case 3:20-cv-07760-WHA Document 101 Filed 04/07/21 Page 1 of 1




                                   1                                UNITED STATES DISTRICT COURT

                                   2
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4

                                   5   SYNKLOUD TECHNOLOGIES, LLC,
                                   6                  Plaintiff,                            No. C 20-07760 WHA

                                   7           v.

                                   8   ADOBE INC.,                                          ORDER RE INFRINGEMENT
                                                                                            CONTENTION BRIEFING
                                   9                  Defendant.                            SCHEDULE
                                  10

                                  11        Patent Local Rule 3-1 requires a patent owner to come to this district with a mature case

                                  12   prepared and to disclose it by its infringement contentions within fourteen days of the initial
Northern District of California
 United States District Court




                                  13   case management conference. No discovery required. If discovery later reveals information

                                  14   warranting amendment, Rule 3-6 governs. Patent owner shall move to amend its infringement

                                  15   contentions in no more than 15 PAGES by APRIL 19 AT NOON. Defendant shall oppose in no

                                  16   more than 15 PAGES by APRIL 26 AT NOON. Patent owner may reply in no more than 8 PAGES

                                  17   by APRIL 29 AT NOON. A hearing will be held MAY 6 AT 8:00 A.M. and the undersigned will

                                  18   endeavor to rule promptly. The parties shall then stipulate to an agreeable briefing schedule

                                  19   for defendant’s motion to strike those contentions impacting the patent showdown, though

                                  20   defendant’s reply shall be due no later than JUNE 3 AT NOON. Again, opening and opposition

                                  21   briefs shall not exceed 15 PAGES; the reply shall not exceed 8 PAGES. The parties shall meet

                                  22   and confer to choose contention excerpts, else defendant shall attack the strongest excerpt

                                  23   while patent owner defends the weakest. Both parties shall comply with haste in discovery

                                  24   requests relevant to the showdown. Stonewalling will be frowned upon.

                                  25        IT IS SO ORDERED.

                                  26   Dated: April 7, 2021.

                                  27
                                                                                               WILLIAM ALSUP
                                  28                                                           UNITED STATES DISTRICT JUDGE
